Citation Nr: 1445814	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-18 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of right forearm fracture based on impairment of supination and/or pronation, in excess of 30 percent. 

2.  Entitlement to a compensable disability rating for residuals of right forearm fracture based on limitation of extension of the forearm.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



REMAND

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the November 2009 rating decision, the RO continued a 10 percent evaluation for the service-connected residuals of the right forearm fracture.  By an April 2012 decision, the RO increased the Veteran's disability from 10 percent to 30 percent, effective August 24, 2009 (date of receipt of claim).  Additionally, in April 2012, the RO assigned a separate, noncompensable, evaluation for a residual limitation of extension of the right forearm fracture, effective August 24, 2009.  The Veteran has not expressed satisfaction with the increased evaluation.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

After having considered the matter, and for reasons expressed immediately below, the Board finds that the issues on appeal must be remanded for further development.

In October 2009, the Veteran was afforded a VA examination that addressed his residuals of the right forearm fracture.  Notably, the Veteran has asserted that his right forearm symptomatology is worse than what was described by the October 2009 VA examiner.  See, e.g., notice of disagreement (NOD) dated August 2010.

The Veteran was afforded a VA examination in February 2011 as to the service-connected right forearm scar associated with residuals of the right forearm fracture.  However, because the examination was not conducted for the purpose of assessing other residual disability, findings necessary to apply criteria relating to limitation of motion or impairment of the radius were not made.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board notes that it has been more than five years since the October 2009 VA examination evaluating the severity of the service-connected right forearm disability.  The mere passage of time, alone, is insufficient to require a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Court has held that where a claimant asserts that a disability is worse than when last rated or examined, and the available evidence is too old to adequately determine the current state of the disability, VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); and VAOPGCPREC 11-95 (April 7, 1995).

In short, the Board finds that the Veteran's assertions that his right forearm symptomatology is worse than when last examined warrant an additional examination of the right forearm.  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected right forearm disabilities. 

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).


Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure any records of outstanding medical treatment, which the Veteran may have received.  The Board is particularly interested in VA treatment records dated since February 2011.  All such available documents should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his right forearm disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the VA examiner should conduct range-of-motion testing of the right forearm, including extension, flexion, supination, and pronation, and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner must inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (beyond what is shown clinically).  The examiner should also indicate whether there is any malunion or nonunion of the radius, and describe any such problem in detail, including whether alignment is bad or whether there is any loss of bone substance, deformity, or false movement.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  After undertaking any other development deemed appropriate, the issues on appeal must be readjudicated.  Consideration should be given to whether a rating is also warranted under Diagnostic Code 5212 for impairment of the radius.  If any benefit sought is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by The United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

